DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
Claims 1-22 have been examined in this application. Claims 1 and 3-21 are rejected and Claim 2 and 22 is considered allowable subject matter but is objected to, as it depends on a rejected based claim. This communication is a Non-Final Rejection in response to the Applicant’s “Request for Continued Examination (RCE)” filed on 11/01/2021.

Claim Objections
Claim 15 is objected to because of the following informalities: 
Claim 15 lacks proper element/claim structuring which leads to broad claim interpretation of the following statement: “the riser being a single riser”. 
It is suggested to be amended to the following “the riser unit being a single riser” 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15, 17-18, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hafford (US 7,231,680).
In regards to Claim 15, Hafford teaches: An adjustable bedding cover height and lengthwise positioning apparatus (10 – Fig. 1), comprising: an integral base (60 – Fig. 1) and riser unit (see annotated Figure 1.1 below), the base being configured for positioning between a bed frame and an adjacent mattress (Col 4 Lines 1-4), the riser being a single riser (see annotated Fig. 1.1 from Hafford below); and a moveable clip (70 – Fig. 1/2) connected to the single riser (20/30 – Fig. 1) to secure a bedding cover (Col 3 Lines 55-58, see Note #1 below) to the apparatus and elevate at least a portion of the bedding cover above the mattress (80 – Col 3 Lines 50-55), the clip being moveable along at least a portion of the single riser (Col 3 Lines 37-39 and Col 3 Lines 26-27 “‘adjustable’ clamping extensions”, therefore adjustable broadly encompasses ‘moveable’).
Note #1: A mattress or bed is widely known to have at least one fitted sheet/flat sheet/base sheet that is usually oversized and capable of being tucked under or fitted over a mattress at all four corners. The purpose of an initial sheet over a mattress is to protect and ensure sanitation of the mattress, as well as creating a removable cover to wash. Additionally, mattress and beds do comprise of several other sheets that lay directly on top of a mattress, such as, a top sheet, bedspread, blankets, comforters or duvets. The purpose of any additionally sheets is to bring warmth and comfort to a user. As such, the adjustable bedding cover height and lengthwise positioning apparatus of Hafford teaches clamps (70) that cinches the mattress down. As such, it would be an inherent property of the clamp from Hafford to be in contact with at least a fitted sheet as well as at least one cover. Therefore, the instant invention is taught by Hafford, as at a minimum the fitted sheet would be secured by clamps (70) and an additionally sheet could be placed on the bed and elevated over top of the cover support bar (80).
Please refer to Gibbons from the Conclusion below as pertinent art.

    PNG
    media_image1.png
    312
    460
    media_image1.png
    Greyscale

Annotated Fig. 1.1 from Hafford

In regards to Claim 17, Hafford teaches: The adjustable bedding cover height and lengthwise positioning apparatus (10 – Fig. 1) of claim 15 and further comprising a top support (50 – Fig. 1), wherein the top support is connected (see Col 3 Lines 32-34 and Col 3 Line 64 – Col 4 Line 1) to the moveable clip (70 – Fig. 1).  

In regards to Claim 18, Hafford teaches: The adjustable bedding cover height and lengthwise positioning apparatus (10 – Fig. 1) of claim 15 wherein the clip (70 – Fig. 1) is movable between a first position (Col 3 Lines 55-58, see Note #2 below) wherein the bedding see Note #2 below) wherein the bedding cover is secured to the apparatus (see Note #2 below).  
Note #2 - The prior art of Hafford states ‘once bed cover support 10 is adjusted’, as such it is understood there could be at least two configurations or positions: the first position could be where the clamps are being prepared to be applied to the mattress and the second position could be when the clamps are being utilized and applied to the mattress. 
Please reference Note #1 from above, where the clips are explained to be used to secure a fitted sheet or other sheet on the bed using the clips.
Please refer to Gibbons from the Conclusion below as pertinent art.

In regards to Claim 20, Hafford teaches: An adjustable bedding cover height and lengthwise positioning apparatus (10 – Fig. 1), comprising: a base (60 – Fig. 1) configured for positioning between a bed frame and an adjacent mattress (Col 4 Lines 1-4); a single extendable riser (20 - Fig. 1); a connecting section (40 – Fig. 1), connected between the base (60 – Fig. 1) and the extendable riser (see annotated Fig. 1.2 from Hafford below); a movable clip (70 – Fig. 1) connected to the single extendable riser (see annotated Fig. 1.2 from Hafford below) to secure a bedding cover to the apparatus and elevate at least a portion of the bedding cover above the mattress (Col 3 Lines 55-58, see Note #1 above), the clip being moveable along at least a portion of the single extendable riser (Col 3 Lines 37-39); and a top support (80 – Fig. 1) connected to the single extendable riser (Col 3 Lines 43-45) at or near a top of the single extendable riser (see annotated Fig. 1.2 from Hafford below).  

    PNG
    media_image2.png
    317
    403
    media_image2.png
    Greyscale

Annotated Fig. 1.2 from Hafford

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hafford (US 7,231,680) in view of Conn (US 5109872).
In regards to Claim 7, Hafford teaches: The adjustable bedding cover height and lengthwise positioning apparatus (10 – Fig. 1) of claim 20, but does not teach, wherein the top support is in the form of an arch. 
Conn teaches: wherein the top support (16 – Fig. 3) is in the form of an arch (see annotated Fig. 3.1 from Conn below).
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporate a modification in shape or form to the frame of Hafford to create an arch frame of Conn. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. The elevation or intendent function of the bedding cover apparatus would not be modified if an arch, rectangle, square or other shape was used to raise a sheet above a certain height over the user.

    PNG
    media_image3.png
    260
    334
    media_image3.png
    Greyscale

Annotated Fig. 3.1 from Conn

In regards to Claim 16, Hafford teaches: The adjustable bedding cover height and lengthwise positioning apparatus (10 – Fig. 1) of claim 15, but does not teach, wherein the base single riser. 
Conn teaches: wherein the base (16 – Fig. 1) is in the form of a truncated triangle (see annotated Fig. 1.1 from Conn below), with a truncated part of the base being connected to the single riser (60 – Fig. 2, Col 3 Lines 50-55).
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporate a truncated triangle base shape of Conn to the sheet support of Hafford with a rectangular base, as a change in shape or form is recognized as an obvious modification that would not alter or modify the intended function of the bed/sheet support. As such, geometric changes (e.g. rectangle, triangle, square, semicircle, etc.) to the frame or specifically the base is widely found in the field of endeavor. As a change in geometric shape or form is recognized as a design modification and is recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.

    PNG
    media_image4.png
    353
    625
    media_image4.png
    Greyscale

Annotated Fig. 1.1 from Conn


Claims 1, 3-6, 8-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Alston (US 7874029) in view of Hafford (US 7,231,680).
In regards to Claim 1, Alston teaches: An adjustable bedding cover height and lengthwise positioning apparatus (101 and Para 0004), comprising: a base (105 – Fig. 1/6) configured for positioning between a bed frame (605 – Fig. 6, Para 0020) and a mattress (601 – Fig. 6, Para 0020); a first riser (see annotated Fig. 2.1 below from Alston) and a second, opposing riser (208 - see annotated Fig. 2.1 below from Alston); a first connection section (see annotated Fig. 2.1 below from Alston) connected between the base and the first riser (see annotated Fig. 2.1 below from Alston); a second connection section (see annotated Fig. 2.1 below from Alston) connected between the base and the second riser (see annotated Fig. 2.1 below from Alston); but does not teach, and a clip connected to and between the first riser and the second riser, the clip being movable along at least a portion of the first riser and of the second riser; wherein the clip secures a bedding cover to the apparatus; and wherein at least a portion of the bedding cover is elevated above the mattress. 
Hafford teaches: and a clip (70– Fig. 1) connected to and between the first riser and the second riser (see annotated Fig. 1.3 from Hafford below), the clip being movable along at least a portion of the first riser and of the second riser (see annotated Fig. 1.3 from Hafford below); wherein the clip (70)  secures a bedding cover (‘cinch the mattress down’ – Col 4 Lines 4-8 and see note #3 below) to the apparatus; and wherein at least a portion of the bedding cover is elevated above the mattress (see note #3 below and see Fig. 1.4 from Hafford below).
Note #3: 
The bedding cover (aka sheets/blankets) of Hafford are to be over top of the cover support bar (80). As such, when the bed cover support (10) is in an active configuration, the clamps attach to the mattress. It is well known that a mattress may have fitted sheets or mattress pad/covers as a preliminary covering to protect the exterior surface of the mattress. Therefore, it would not be uncommon for the bed cover support to already be over at least one fitted sheet and/or mattress pad. Additionally, the clamps (70) are then placed to a specified position to cinch the mattress down to prevent the bed cover support from tipping. 
The bed cover support (10) has an inherent component to then utilize a spring clamp which is attached to the width bar (40) to keep - the covers/sheets/blankets in place and not move off the support (10) (see Col 3 Lines 47-63). Therefore, this secondary clamp is also utilized to maintain the covers in a specific location. With the spring clamp being utilized the sheets/blankets/covers are placed over top the elevated surface or cover support bar the cover would be elevated.
Please refer to Gibbons from the Conclusion below as pertinent art.
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated clamps/clips along each riser to be adjustable from Hafford to not only secure the bedding cover but also allow it to rise over the mattress using the top of the bedding cover assembly as both Hafford and Alston teach this intended use. Both elevation assemblies utilizes first and second risers that are adjustable and allow for the blanket to raise over a patient to a specified height. It is widely known that mattresses utilize fitted sheets or other sheets that could be secured down from a clip. Clips or clamps are considered synonymous and are known to hold an object together or in place, as such the clamp of Hafford is justified as it could hold the sheets close to the bed in place while also allowing the other end of the sheet to rise above the surface of the mattress.  


    PNG
    media_image5.png
    310
    549
    media_image5.png
    Greyscale

Annotated Fig. 2.1 from Alston


    PNG
    media_image6.png
    476
    602
    media_image6.png
    Greyscale

Annotated Fig. 1.3 from Hafford




    PNG
    media_image7.png
    410
    537
    media_image7.png
    Greyscale

Annotated Fig. 1.4 from Hafford

In regards to Claim 3, Alston teaches: The adjustable bedding cover height and lengthwise positioning apparatus (101) of claim 1, but does not teach, wherein the base has a first leg, an opposing second leg, and a back side connecting the first and second legs, at least a portion of the first leg and second leg configured for positioning between the bed frame and the mattress. 
Hafford teaches: wherein the base has a first leg (see annotated Fig. 1.5 below from Hafford), an opposing second leg (see annotated Fig. 1.5 below from Hafford), and a back side (see annotated Fig. 1.5 below from Hafford) connecting the first and second legs, at least a portion of the first leg and second leg (see annotated Fig. 1.5 below from Hafford) configured for see annotated Fig. 1.5 below from Hafford).
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated a change in shape/form of Hafford to includes a frame that has legs in the shape of an imaginary plane from Hafford to the prior art of Alston which utilizes a rectangular plane. A modification in frame shape or size would not alter the intended use after being placed underneath a mattress and a bed frame.

    PNG
    media_image8.png
    449
    473
    media_image8.png
    Greyscale

Annotated Fig. 1.5 from Hafford

In regards to Claim 4, Alston teaches: The adjustable bedding cover height and lengthwise positioning apparatus (101) of claim 1 wherein the first riser (see annotated Fig. 2.1 above) is an extendable riser having a first part (301 – see annotated Fig. 4.1 below, see note #4 below) connected to the connection section (see annotated Fig. 4.1 below, see note #4 below, and Col 3 Lines 12-14)  and a second part (202 – see annotated Fig. 4.1 below) which extends from the first part (301 - see annotated Fig. 4.1 below, see note #4 below), but does not teach, and wherein the clip is movable along at least the second part. 
Hafford teaches: and wherein the clip (70 – Fig. 1) is movable along at least the second part (see annotated Fig. 1.3 from Hafford below). 
Note #4: The prior art of Alston teaches a broadest reasonable interpretation (BRI) of the instant invention. The extendable riser as taught by Alston discloses the extendable riser which comprises several parts. The several parts include: the lower tubes (301, aka first part) which are connected to the U-shaped support member (104, aka first/second connection section) through brackets (106). The middle and upper tubes (202, aka second part) extend from the lower tubes (aka first part). 
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have a clip to move as when one raises or lowers a section the clip is inherently going to move as well since the element is integral to the device. As such, the teaching of Hafford to utilize a clip on a telescoping tube is considered an obvious modification to the prior art with telescoping riser sections/parts of Alston.

    PNG
    media_image9.png
    255
    378
    media_image9.png
    Greyscale

Annotated Fig. 4.1 from Alston

In regards to Claim 5, Alston teaches: The adjustable bedding cover height and lengthwise positioning apparatus (101) of claim 1 wherein thfirst riser (see annotated Fig. 2.2 from Alston below) is a first extendable riser having a fixed first part (see annotated Fig. 2.2  from Alston below) and an extendable second part (see annotated Fig. 2.2 from Alston below), the opposing second riser is a second extendable riser having a fixed first part (see annotated Fig. 2.2 from Alston below) and an extendable second part (elements #1 and #2 – see annotated Fig. 2.2 from Alston below), but does not teach, and wherein the clip is connected to and between the first and second risers, the clip being moveable along at least the extendable second part of the first riser and the extendable second part of the second riser. 
Hafford teaches: and wherein the clip (see annotated Fig.1.6 from Hafford below) is connected to and between the first and second risers (see annotated Fig.1.6 from Hafford below), the clip being moveable (Col 3 Lines 55-58, see Note #4 above) along at least the extendable second part of the first riser and the extendable second part of the second riser (see annotated Fig.1.6 from Hafford below).
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have a clip to move as when one raises or lowers a section the clip is inherently going to move as well since the element is integral to the device. As such, the teaching of Hafford to utilize a clip on a telescoping tube is considered an obvious modification to the prior art with telescoping riser sections/parts of Alston.

    PNG
    media_image10.png
    344
    564
    media_image10.png
    Greyscale

Annotated Fig. 2.2 from Alston
	


    PNG
    media_image11.png
    293
    499
    media_image11.png
    Greyscale

Annotated Fig. 1.3 from Hafford

In regards to Claim 6, Alston teaches: The adjustable bedding cover height and lengthwise positioning apparatus (101) of claim 1 and further comprising a top support (102 - see annotated Fig. 2.1 from Alston above) connected to a top end (see annotated Fig. 2.1 from Alston above) of the riser (see annotated Fig. 2.1 from Alston above).  

In regards to Claim 8, Alston teaches: The adjustable bedding cover height and lengthwise positioning apparatus (101) of claim 6 wherein the top support (102- see annotated Fig. 4.2 from Alston below) has a first arm (see annotated Fig. 4.2 from Alston below) at a first end of the top support (see annotated Fig. 4.2 from Alston below) and a second arm at an opposing second end (see annotated Fig. 4.2 from Alston below) of the top support (see annotated Fig. 4.2 from Alston below), the first arm and the second arm being positionable in at least a first position (see comparison of Fig. 1 vs. Fig. 2 below from Alston) whereby the top support has a first length see comparison of Fig. 1 vs. Fig. 2 below from Alston) and a second  (see comparison of Fig. 1 vs. Fig. 2 below from Alston) whereby the top support has a second length (see comparison of Fig. 1 vs. Fig. 2 below from Alston), the second length being greater than the first length (see comparison of Fig. 1 vs. Fig. 2 below from Alston).  

    PNG
    media_image12.png
    320
    360
    media_image12.png
    Greyscale

Annotated Fig. 4.2 from Alston

    PNG
    media_image13.png
    60
    112
    media_image13.png
    Greyscale


    PNG
    media_image13.png
    60
    112
    media_image13.png
    Greyscale

Annotated Comparison of Fig. 1 vs. Fig. 2 of Alston


In regards to Claim 9, Alston teaches: The adjustable bedding cover height and lengthwise positioning apparatus (101) of claim 5 and further comprising a top support (102) connected to and between the first and second extendable risers (see annotated Fig. 2.2 above from Alston) toward a top end of the first extendable riser (see annotated Fig. 2.2 above from Alston) and toward a top end of the second extendable riser (see annotated Fig. 2.2 above from Alston).  

In regards to Claim 10, Alston teaches: The adjustable bedding cover height and lengthwise positioning apparatus (101) of claim 5 wherein at least one of the first extendable riser (see annotated Fig. 2.2 from Alston above) or the second extendable riser comprises at least two telescoping tubes (#1/#2 - see annotated Fig. 2.2 from Alston above).  

In regards to Claim 11, Alston teaches: The adjustable bedding cover height and lengthwise positioning apparatus (101) of claim 10 wherein: the first extendable riser (see annotated Fig. 2.2 from Alston above) and second extendable riser (see annotated Fig. 2.2 from Alston above) each comprise an interior telescoping tube (#1 - see annotated Fig. 2.2 from Alston above) and an exterior telescoping tube (#2 - see annotated Fig. 2.2 from Alston above); but does not teach, and the clip is movable along the exterior telescoping tubes.
Hafford teaches: and the clip (70) is movable along the exterior telescoping tubes (20 – see annotated Fig. 1.3 from Hafford above)
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have a clip to move as when one raises or lowers a section the clip is inherently going to move as well since the element is integral to the device. As such, the teaching of Hafford to utilize a clip on a telescoping tube is considered an obvious modification to the prior art with telescoping riser sections/parts of Alston.

In regards to Claim 13, Alston teaches: The adjustable bedding cover height and lengthwise positioning apparatus (101) of claim 1, but does not teach, wherein the clip is movable between a first position wherein the bedding cover is not secured to the apparatus and a second position wherein the bedding cover is secured to the apparatus. 
Hafford teaches: wherein the clip is movable between a first position (Col 3 Lines 55-58, see Note #5 below) wherein the bedding cover is not secured to the apparatus and a second position (Col 3 Lines 55-58, see Note #5 below) wherein the bedding cover is secured to the apparatus.  
Note #5 -  The prior art of Hafford states ‘once bed cover support 10 is adjusted’, as such it is understood there would be two configurations or positions where the clamps are being prepared to be applied to the mattress (aka first position) and when the clamps are being utilized and applied to the mattress (aka second position. 
Please reference Note #1 from above, where the clamps are explained to be used to secure a fitted sheet or other sheet on the bed using the clamps.
Please refer to Gibbons from the Conclusion below as pertinent art.
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated clamps/clips along each riser to be adjustable from Haffford to not only secure the bedding cover but also allow it to rise over the mattress using the top of the bedding cover assembly as both Hafford and Alston disclose this intended use. Both elevation assemblies utilizes first and second risers that are adjustable and allow for the blanket to raise over a patient to a specified height. It is widely known that mattresses utilize fitted sheets or other sheets that could be secured down from a clip. Clips or clamps are considered synonymous and are known to hold an object together or in place, as such the clamp of Hafford is justified as it could hold the sheets close to the bed in place while also allowing the other end of the sheet to rise above the surface of the mattress. Lastly, removably or selectively attachable clips or clamps are commonly used and incorporate springs or locking mechanisms to allow two or more positions. As such, the clamps or clips could be removed and unlocked, attached and locked, or being moved from one height to another based on a specific bed height. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Alston (US 7874029) in view of Hafford (US 7,231,680), and further in view of Strickland (US 20090235455).
In regards to Claim 12, Alston teaches: The adjustable bedding cover height and lengthwise positioning apparatus of claim 10, but does not teach, wherein at least one of the first extendable riser or the second extendable riser comprises more than two telescoping tubes. 
Strickland teaches: wherein at least one of the first extendable riser (70 – Fig. 7) or the second extendable riser (71 – Fig. 7) comprises more than two telescoping tubes (see annotated Fig. 7.1 from Strickland below, and see Note on Telescoping Tubes).
Note on Telescoping Tubes: For tubes to telescope, one tube must be able to slide in and out from another. Thus, capable of lengthening or shortening an object. As such, the prior art of Strickland is capable of lengthening or shortening an object and a total of four different tube sets (Para 0031 and Fig. 7 vs. Fig. 8).
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated more than two sets of telescoping tubes from Strickland to the set of two tubes from Alston as creating a more adjustable or variable height configuration by increasing or decreasing the total amount of tubes would not modify the intended use of the device. Rather the only modification would be in the increase or decrease of the same tubed element and locking or releasing mechanisms utilized. 

    PNG
    media_image14.png
    479
    711
    media_image14.png
    Greyscale

Annotated Fig. 7.1 from Strickland

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Alston (US 7874029) in view of Hafford (US 7,231,680) and further in view of Reale (US 2019/0231080).
In regards to Claim 14, Hafford teaches: The adjustable bedding cover height and lengthwise positioning apparatus of claim 1, but does not teach, and further comprising at least one friction strip on the base to prevent slippage of the apparatus when the apparatus is positioned between the bed frame and the adjacent mattress.  
Reale teaches: and further comprising at least one friction strip (40 – Para 0023 ‘a frictional coupling between each of the adjacent sections of each insert and channel’) on the base to prevent slippage (see Note on Friction from the Claim 19 and 21 35 U.S.C. 103 rejection below) of the apparatus when the apparatus is positioned between (28 – Fig. 1) the bed frame (16 – Fig. 1) and the adjacent mattress (14 – Fig. 1).
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated frictional strips or other attachment mechanisms for frictional purposes on a base surface to prevent movement such as sliding. It is commonly designed on base surfaces to increase roughness to limit movement when stability is needed. As such, adding Velcro® or a frictional strip from Reale to the bedding assembly of Hafford; to increase stability over a bedding sheet is considered an obvious modification as this style of designs in the bedding field is commonly incorporated with the same intended use. 

Claims 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hafford (US 7,231,680) in view of Reale (US 2019/0231080).
In regards to Claim 19, Hafford teaches: The adjustable bedding cover height and lengthwise positioning apparatus (10 – Fig. 1) of claim 15, but does not teach, and further comprising at least one friction strip on the base to prevent slippage of the apparatus when the apparatus is positioned between the bed frame and the adjacent mattress. Reale teaches: and further comprising at least one friction strip (40 – Para 0023 ‘a frictional coupling between each of the adjacent sections of each insert and channel’) on the base to prevent slippage (see Note on Friction below) 
Note on Friction: The ‘frictional coupling’ as stated from the prior art of Reale is understood as any style of coupling device that would create resistance between each adjacent section of the inserts and channels (Para 0023). Therefore, since the anchor portion (28) from Reale (aka base of the instant invention) is designed to be ‘inserted under mattress of bed’ then it would be used to prevent movement from the mattress and frame (Para 0021).
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated frictional strips or other attachment mechanisms for frictional purposes on a base surface to prevent movement such as sliding. It is commonly designed on base surfaces to increase roughness to limit movement when stability is needed. As such, adding Velcro® or a frictional strip from Reale to the bedding assembly of Hafford; to increase stability over a bedding sheet is considered an obvious modification as this style of designs in the bedding field is commonly incorporated with the same intended use. 
In regards to Claim 21, Hafford teaches: The adjustable bedding cover height and lengthwise positioning apparatus (10 – Fig. 1) of claim 20, but does not teach, and further comprising at least one friction strip on the base to prevent slippage of the apparatus when the apparatus is positioned between the bed frame and the adjacent mattress. Reale teaches: at least one friction strip (40 – Para 0023 ‘a frictional coupling between each of the adjacent sections of each insert and channel’) on the base to prevent slippage (see Note on Friction above)
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated frictional strips or other attachment mechanisms for frictional purposes on a base surface to prevent movement such as sliding. It is commonly designed on base surfaces to increase roughness to limit movement when stability is needed. As such, adding Velcro® or a frictional strip from Reale to the bedding assembly of Hafford; to increase stability over a bedding sheet is considered an obvious modification as this style of designs in the bedding field is commonly incorporated with the same intended use. 

Allowable Subject Matter (ASM)
Claims 2 and 22 are objected to as being dependent upon a rejected base claim. The following is a statement of reasons for the indication of allowable subject matter:
Claim 2 and 22 are considered (ASM) as Hafford does not disclose that the connection section (40 – Fig. 1) would be capable of creating a rotation or any pivoting movement in respect to the single extendable riser and the base. As such, no other prior art is capable of being used in combination to teach this limitation.

Response to Arguments
Applicant's arguments filed 11/01/2021 have been fully considered but they are not persuasive.
In regards to independent claim 1 (and depends thereof):
The Applicant argues the following: 
“Hafford neither suggests nor discloses that the adjustable clamping extensions 70 secure the bedding cover in any manner, but only discloses that the adjustable clamping extensions 70 "prevent the bed cover support 10 from tipping over." (C3:56-61; also see C4:4-8). Thus, it is mere unsupported speculation that the adjustable clamping extensions 70 "secures the bedding cover" and such speculation is not permitted. See, In re Donaldson Company, Inc., 16 F.3d 1189, 1197 (Fed. Cir. 1994).”

The Examiner respectfully disagrees, based on the inherent property that when utilizing a mattress, there is a fitted sheet surrounding the surface. A “fitted sheet” may already exist on the mattress as described from Hafford and may be clamped down by the adjustable clamping extension (70). As the element (70) of Hafford is part of the combined “bedding cover” as claimed and other parts of the bedding including a top sheet, which could be resting on the cover support bar (80) or other parts of Hafford. 
Additionally, other sheets such as flat sheets, comforters, duvets, blankets, mattress protectors, mattress toppers, etc. are all considered additional sheets that may be applied to the surface of the bed to provide comfort/warmth/sanitation to a surface. As such, when a clamp is applied to a mattress, the clamp would be applied over a mattress that has an initial sheet lying over top of the mattress. Therefore, the argument that the clamping extensions do not secure the bedding cover is considered a widely known and an inherent design/feature of the bedding field.
It is noted that there is no evidence in Hafford that the mattress IS NOT covered by a fitted sheet/mattress cover. Additionally, the claimed invention only states that at least a portion of the bedding cover is elevated above the mattress. The fitted sheet and or other sheets could be considered a combination, therefore as explained above from the rejection and arguments Hafford does teach at least a portion of the sheet being raised over the mattress.

In regards to dependent claim 8:
	The Applicant argues the following:
(1) “Alston neither suggests nor discloses that components 201/202 are part of the top support 102, but actually states that components 201 and 202 are upper and middle tubes, to which the support handle 102 is attached: "The support handle 102 is attached to the top of the upper tubes 201, which are adjustably locked inside the top of the corresponding middle tubes 202." (Para. [0017])

(2) If components 201/202 are risers then they are not part of the support handle 102, in which case claim 8 is patentable over the references. If components 201/202 are part of the support handle 102 then they are not risers, in which case the recitations of claim 1 are not met, so claim 1 is further patentable over the10 Patent Application No. 16/577,263Examiner: Madison R. Emanskireferences, and claim 8, which depends on claim 1, is also further patentable over the references. 

(3) However, the risers of Alston/Hafford do not extend in a linear direction from the top support, they extend at a right angle to the top support. Therefore, by the definition proposed by the Office, the risers of Alston/Hafford cannot be the recited arms of the top support.

	The Examiner respectfully disagrees based of the arguments to (1/2/3) below:
In regards to (1) the Examiner discussed that the first arm shown as element 201 in Fig. 4.2 from Alston has first end(s) connected to the top support at support handle 102. As such, the handle as shown as is capable of having a first arm and second arm extending from it and thus create a point of connection. 
In regards to (2) the Examiner shows that the arms (201/202) are in fact risers as seen in the comparsion of length from Figure 1 vs. Figure 2, as well as in annotated Figure 2.2 above from Alston. The arms extend to a longer length or position in Figure 2, while in Figure 1 they are at a shorter position or length. In both cases the risers aka arms are integrally connected to the handle (102). It is also noted that Claim 8 does not disclose any limitations on the risers. Although dependent on Claim 6 (which further depends on Claim 1) those previously dependent claims to discuss the properties of risers #1 and #2 and the arguments should be referred back to those claims.
Lastly, in regards to Claim (3) the risers shown from Alston in view of Hafford do both show a linear movement and an extension and/or retraction of length. Both prior arts are capable of being moved in a vertical direction to extend over the top of the mattress and be utilized to support different sizes of beds.

In regards to independent claim 15 and 20 (and depends thereof):
The Applicant argues the following: 
(1) “Neither Alston nor Hafford suggest or disclose a single riser so their combination also does not suggest or disclose a single riser.”

(2) “Further, claims 15 and 20, as amended, recite, in part, "a moveable clip..., the clip being moveable along at least a portion of the single riser." Although Lenz suggests "sheet attachment point 24 is a clip", Lenz neither suggests nor discloses that the clip is "moveable". Conn states that "a bedding support frame which serves to elevate the sheets and blankets" but does not disclose "a moveable clip" nor does Conn appear to disclose how the sheets and blankets are secured.”
The Examiner respectfully disagrees to both arguments (1) and (2) from independent claims 15/20. Based off the new amendments, Hafford alone is capable of reading on the instant invention. Element 20 of Alston teach the single riser in Claim 15 (see annotated Fig. 1.1 from Alston above), since the entire element combination of 20 plus the extension into element 100 is the ‘riser unit’. While in Claim 20 the entire combination of 20 plus the extension into element 100 (see annotated Fig. 1.2 from Alston above) is considered the single extendable riser. Both claims 15 and 20 in a broadest reasonable interpretation (BRI) can read on the prior art of Alston, as the substitution of elements 20 and/or 100 alone or in combination can be create several different interpretations from the figures. 
Please note that Claims 15 and 20 use the transitional phrase “comprising” which allows additional elements to be present (such as [30] in Hafford), and still read on the claimed “single riser.” 
MPEP 2111.03, Section I: The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements

In regards to Argument (2) the clip of Alston is element 70. Element 70 does move up or down relative to element 20 depending on if the bedding assembly is on or removed from the mattress. As such, the clip is considered to be movable as it adjusts in height. Additionally, as explained above from the Claim 1 argument, element 70 does secure a ‘fitted sheet’ of a .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gibbons (US 3317932) teaches: a bedclothes support apparatus where the device is positioned between the box spring (12) and mattress (15) and a portion of the sheet/cover is elevated above the mattress (see Fig. 1 of Gibbons). Furthermore, as seen in Figures 1 and 2 of Gibbons, the stabilizing arms (42) would directly engage a mattress cover/fitted sheet. Per col. 2, lines [1-4]: “The springs 12 support the mattress 15 in the usual manner and the upper surface 16 of the mattress 15 is covered with the blanket or bedclothes 20 also in the usual manner.” As such it is noted from the prior art of Gibbons that the adjusting clamping structure is in contact with a mattress such that a mattress is covered with a blanket or bedclothes and ‘at least a portion’ of the bedding cover is elevated above the mattress (Fig. 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON EMANSKI whose telephone number is (571)272-8473. The examiner can normally be reached M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MADISON EMANSKI/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
11/18/2021